 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 1 of 17 PageID #: 51


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

HERMAN M. JERROD,                                  )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 4:19-CV-3131-AGF
                                                   )
ZACHARY PHILLIPS, et al.,                          )
                                                   )
            Defendants.                            )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Herman M. Jerrod, an inmate at

Eastern Reception Diagnostic and Correctional Center (“ERDCC”), for leave to commence this

civil action without prepayment of the required filing fee. (ECF No. 2). Having reviewed the

motion and the financial information submitted in support, the Court has determined to grant the

motion, and assess an initial partial filing fee of $12.48. See 28 U.S.C. § 1915(b)(1). Additionally,

for the reasons discussed below, the Court will issue service on defendants Zachary Phillips and

Unknown Kemple in their individual capacities, but will dismiss the claims brought against them

in their official capacities. The Court will also dismiss plaintiff’s claims against defendants Gary

Fenwick, Nathan B. Roney, Unknown Melton, Theodore Eaton, and Unknown Harmon in both

their individual and official capacities.

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s account,

or (2) the average monthly balance in the prisoner’s account for the prior six-month period. After
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 2 of 17 PageID #: 52


payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month’s income credited to his account. 28 U.S.C. § 1915(b)(2). The

agency having custody of the prisoner will forward these monthly payments to the Clerk of Court

each time the amount in the prisoner’s account exceeds $10.00, until the filing fee is fully paid.

Id.

       In support of the instant motion, plaintiff submitted a copy of his certified inmate account

statement. (ECF No. 6). A review of plaintiff’s account indicates an average monthly deposit of

$11.67 and an average monthly balance of $62.41. Plaintiff has insufficient funds to pay the entire

filing fee. Accordingly, the Court will assess an initial partial filing fee of $12.48, which is 20

percent of plaintiff’s average monthly balance.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).



                                                -2-
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 3 of 17 PageID #: 53


          This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even self-represented complaints must

allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d

1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not alleged,

Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules in order to excuse

mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113

(1993).

                                           The Complaint

          Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging violations of his civil

rights.    Named as defendants are seven ERDCC employees: Sergeant Unknown Harmon,

Functional Unit Manager Theodore Eaton, and correctional officers Zachary Phillips, Gary

Fenwick, Nathan B. Roney, Unknown Kemple, and Unknown Melton.                      Plaintiff is suing

defendants in both their official and individual capacities.

          Plaintiff alleges that on December 5, 2018 he was assigned to administrative segregation

in housing unit 2, B-wing, #205. At approximately 7:00 a.m., plaintiff spoke with Officer Phillips

and requested protective custody from his cellmate, Jacob Martin. Plaintiff alleges that Officer

Phillips called him a “check-in” which plaintiff explains is a derogatory term for inmates who are

“in fear of their lives” and need officer assistance. After making the request, plaintiff alleges that

Officer Phillips, along with another non-party officer, handcuffed him, removed him from his cell,

and restrained him to a bench pending transfer. Plaintiff states his hands and ankles were cuffed

to the bench so that he could not move. After he was restrained, plaintiff states that Officer



                                                 -3-
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 4 of 17 PageID #: 54


Phillips’s supervisor, Sergeant Harmon, asked plaintiff “where he wanted to go.” Plaintiff

answered that he “wished to go somewhere safe.” After receiving plaintiff’s answer, Sergeant

Harmon exited the housing unit.

        Between 8:00 a.m. to 9:00 a.m., Officers Phillips and Melton approached plaintiff to

transfer him to a new cell. Plaintiff states that Officer Phillips loudly announced, so all inmates

could hear, he had “a cell in C-wing for [a] special check-in.” Plaintiff alleges that this comment

made him believe that Officers Phillips and Melton “could possibly put plaintiff somewhere

indifferent [to] plaintiff’s safety.” Plaintiff states he was “absolutely terrified” and requested to

speak to Sergeant Harmon. Plaintiff alleges that Officer Phillips radioed to Sergeant Harmon,

uncuffed plaintiff from the bench, and directed him to “get up now.” Plaintiff states he did not

comply because he wanted to speak to Sergeant Harmon.

        Plaintiff alleges that Officer Phillips grabbed plaintiff’s left arm and “tried to snatch

plaintiff off the restraint bench.” Plaintiff states he “held on to the bench out of fear” that Officer

Phillips “would cause plaintiff some harm.” After plaintiff refused to comply, Officer Phillips

attempted to pry his fingers off the bench, which resulted in Officer Phillips “popping plaintiff[’s]

left pinky out of place” and causing him “to hit the floor.” At this point, plaintiff made an “attempt

to flee” because he was “upset and scared for his life.” In response, Officer Phillips wrapped his

arms around plaintiff’s neck and chest and wrapped his legs around plaintiff’s lower body.

Plaintiff states Officer Melton failed to intervene during the alleged assault by Officer Phillips.

Subsequently, Sergeant Harmon entered the area and escorted plaintiff to a single man cell in C-

wing.

        At approximately 3:00 p.m. to 5:00 p.m., after plaintiff was transferred to cell #109 in C-

Wing, Officer Kemple brought plaintiff’s ex-cellmate, Jacob Martin, to be housed with him.

Plaintiff informed Officer Kemple that “he literally just had requested protective custody from Mr.



                                                 -4-
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 5 of 17 PageID #: 55


Martin earlier that morning,” Martin was his active enemy, and another inmate should not be

placed with him in a single man cell. Plaintiff alleges that Officer Kemple ignored his statements

and told him to submit to restraints or he would be pepper sprayed. Plaintiff submitted to restraints

and Martin was placed into plaintiff’s new cell. Officer Kemple removed both plaintiff and

Martin’s handcuffs and left the cell. Martin told plaintiff that Officer Phillips “sent word, via

another [correctional officer] that [Officer Phillips] would pay Mr. Martin to come beat

[plaintiff’s] ass.” Plaintiff states that Martin “then struck plaintiff in the left side of the face” and

the two engaged in a physical struggle. In response to the altercation, Officer Roney approached

the cell and pepper sprayed both plaintiff and Martin. They were then separated and placed in

different cells.

          The following day plaintiff alleges that Officer Phillips went to his cell and asked “how

[he] liked [his] a** whooping?” Plaintiff received medical attention for his pinky. Plaintiff states

his pinky “popped out of place” and he “popped it back in place.” A nurse provided him with a

splint.

          Plaintiff attached the following documents to his complaint: (1) Informal Resolution

Request, dated April 2, 2019; (2) Offender Grievance, dated April 11, 2019; (3) Grievance Appeal,

dated June 12, 2019; (4) Superintendent’s Response to Offender Grievance;                 (5) Missouri

Department of Correction’s Response to Grievance Appeal; and (6) Conduct Violation Report

(“CVR”) issued to inmate Jacob Martin for engaging in a physical struggle with plaintiff. (ECF

No. 1-1 at 6-12). The CVR indicates that inmate Martin was interviewed by ERDCC staff after

his altercation with plaintiff and Martin stated: “CO [correctional officer] said he would pay me if

I did it.” (ECF No. 1-1 at 10).

          Plaintiff seeks damages in the amount of $1,000,000 for individual capacity claims and

$1,000,000 for his official capacity claims.



                                                  -5-
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 6 of 17 PageID #: 56


                                             Discussion

   A. Official Capacity Claims

       Plaintiff’s official capacity claims against all seven defendants must be dismissed. Naming

a government official in his or her official capacity is the equivalent of naming the government

entity that employs the official. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989).

In the instant action, all named defendants are employed by the ERDCC and thus are employees

of the State of Missouri. “[N]either a State nor its officials acting in their official capacity are

‘persons’ under § 1983.” Id.; see also Alsbrook v. City of Maumelle, 184 F.3d 999, 1010 (8th Cir.

1999) (en banc) (§ 1983 suit cannot be brought against state agency), cert. dismissed, 529 U.S.

1001 (2000); Walker v. Owens, 2015 WL 128069, at *2 (E.D. Mo. Jan. 8, 2015) (a suit against an

employee of the ERDCC is a suit against the State of Missouri that must be dismissed). As a

result, the complaint is legally frivolous and fails to state a claim upon which relief can be granted

as to all defendant ERDCC employees in their official capacities.

   B. Individual Capacity Claims

       1. Defendant Officer Phillips

       The Eighth Amendment forbids the “unnecessary and wanton infliction of pain”

constituting cruel and unusual punishment. Hudson v. McMillan, 503 U.S. 1, 9-10 (1992); see

also Burns v. Eaton, 752 F.3d 1136, 1138 (8th Cir. 2014) (“After incarceration, only the

unnecessary and wanton infliction of pain constitutes cruel and unusual punishment forbidden by

the Eighth Amendment”). When a prison official is accused of using excessive physical force in

violation of the Eighth Amendment, the core judicial inquiry is “whether force was applied in a

good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause

harm.” Jackson v. Gutzmer, 866 F.3d 969, 974 (8th Cir. 2017); see also Ward v. Smith, 844 F.3d

717, 721 (8th Cir. 2016) (“Because the use of force is sometimes required in prison settings, guards



                                                -6-
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 7 of 17 PageID #: 57


are liable only if they are completely unjustified in using force, i.e., they are using it maliciously

and sadistically”). The factors to be considered in determining whether force was used in good

faith include “the need for the application of force, the relationship between the need and the

amount of force that was used, and the extent of injury inflicted.” Whitley v. Albers, 475 U.S. 312,

321 (1986).

       Plaintiff alleges that on December 5, 2018, he requested protective custody from his

cellmate. As a result of the request, Officer Phillips removed him from his cell and restrained him

to a bench prior to the transfer. A few hours later, Officer Phillips loudly announced, so all inmates

could hear, he had “a cell in C-wing for [a] special check-in.” Officer Phillips uncuffed plaintiff

from the bench and ordered him to “get up now.” Plaintiff states that he feared for his life because

Officer Phillips called him a “check-in.” Plaintiff admits that he refused to comply with the

directive to get up from the bench and, instead, held on to the restraint bar. Officer Phillips

attempted to pry plaintiff’s hands from the restraint bar, which resulted in plaintiff sustaining an

injury to his pinky finger. Plaintiff further admits to attempting to “flee.” Officer Phillips

responded by wrapping his arms and legs around plaintiff. Other than the injury to his pinky

finger, which he describes as “popping” out of place, plaintiff alleges no other injuries that required

medical treatment.

       Taking plaintiff’s factual allegations as true, they do not permit the inference that the

amount of force Officer Phillips used was unreasonable in relation to the force required. Plaintiff’s

allegations establish that Officer Phillips first used a minimal amount of force in trying to lift

plaintiff’s fingers from the restraint bar after plaintiff failed to comply with his directive to get up

from the bench so he could be transferred to another cell. The allegations then establish that

Officer Phillips used a greater amount of force when plaintiff admittedly attempted to “flee” after

he was no longer handcuffed to the bench. It is therefore apparent that there was a need for Officer



                                                 -7-
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 8 of 17 PageID #: 58


Phillips to use force, and that he tempered the amount of force he used based upon plaintiff’s

actions. Plaintiff was resisting in both instances where Officer Phillips used force, which is a

relevant    factor   to    consider    in    determining     whether     plaintiff   has     stated   a

valid excessive force claim. See Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015). Plaintiff’s

allegations do not permit the inference that the particular force used by Officer Phillips, under the

circumstances, was objectively unreasonable. Moreover, the injury to plaintiff’s finger, as

described by plaintiff, was minimal. The Court therefore concludes that plaintiff has failed to state

a plausible claim of excessive force against Officer Phillips. See Iqbal, 556 U.S. at 678 (a claim

is facially plausible when the plaintiff “pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”).

       To the extent plaintiff alleges that Officer Phillips violated his constitutional rights by

loudly calling him a “check-in,” such a claim is not cognizable under § 1983. See Burton v.

Livingston, 791 F.2d 97, 99-100 (8th Cir. 1986) (mere words, without more, do not invade a

federally protected right; “rough language” resulting only in hurt feelings is not actionable

under § 1983); Martin v. Sargent, 780 F.2d 1334, 1338–39 (8th Cir.1985) (verbal threats and name

calling are not actionable under § 1983).

       Lastly, plaintiff alleges that Officer Phillips violated his constitutional rights by sending

inmate Martin to his cell to attack him. This allegation does survive pre-service review under

§ 1915. Plaintiff states that after he requested protective custody and was transferred from B-

wing to C-wing, inmate Martin was brought to him by Officer Kemple and placed in the same

single man cell despite plaintiff’s protest. Once Martin was in the cell, he told plaintiff that Officer

Phillips “sent word, via another [unnamed correctional officer] that [Officer Phillips] would pay

Mr. Martin to come beat [plaintiff’s] ass.” Plaintiff states that Martin “then struck plaintiff in the

left side of the face” and the two engaged in a physical struggle. The CVR attached to plaintiff’s



                                                 -8-
    Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 9 of 17 PageID #: 59


complaint indicates that Martin was interviewed by ERDCC staff after his altercation with plaintiff

and Martin stated that “CO [correctional officer] said he would pay me if I did it.”1

        The Eighth Amendment imposes a duty on prison officials to protect prisoners from

violence at the hands of other prisoners. Perkins v. Grimes, 161 F.3d 1127, 1130 (8th Cir. 1998).

To state a failure to protect claim, plaintiff is required to allege that (1) defendant was aware of

facts from which he could infer the existence of a substantial risk of serious harm to him, (2) he

actually drew the inference, and (3) he failed to take reasonable steps to protect him. See Farmer

v. Brennan, 511 U.S. 825, 836-38, 844 (1994). Therefore, a prison official violates the Eighth

Amendment if he or she “acts with deliberate indifference to a substantial risk of harm to the

prisoner.” Perkins, 161 F.3d at 1130 (citing Farmer, 511 U.S. at 834).

        Deliberate indifference has both an objective and a subjective component. The objective

component requires the prisoner to demonstrate a substantial risk of serious harm, and the

subjective component requires the prisoner to show that the official had a culpable state of mind;

that is, that he actually knew of, but disregarded, that risk. Blades v. Schuetzle, 302 F.3d 801, 803

(8th Cir. 2002) (quoting Perkins, 161 F.3d at 1130). With respect to the subjective component,

the official must be aware of facts from which he could infer the existence of a substantial risk of

serious harm, and he must also draw the inference. Farmer, 511 U.S. at 837. The Eighth

Amendment is not violated when the official fails “to alleviate a significant risk that he should

have perceived but did not.” Id. at 838.        Assault by a fellow inmate constitutes “serious

harm.” Jensen v. Clarke, 94 F.3d 1191, 1198 (8th Cir. 1996).




1
  In assessing whether an action is subject to dismissal under 28 U.S.C. § 1915(e)(2)(B), courts
may consider materials that are attached to the complaint as exhibits. Reynolds v. Dormire, 636
F.3d 976, 979 (8th Cir. 2011) (citations omitted), Fed. R. Civ. P. 10(c) (“A copy of a written
instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”).


                                                -9-
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 10 of 17 PageID #: 60


        When a plaintiff adequately alleges that a correctional officer took an affirmative step to

encourage an inmate to injure another inmate, such an allegation may be the basis for a failure to

protect claim. See Jackson v. Brock, 2019 WL 1379888, at *6 (E.D. Mo. Mar. 27, 2019) (allegation

that correctional officer told an inmate to “beat his a**” and then left the area is sufficient for

purposes of § 1915 review; plaintiff “adequately alleged that [officer’s] actions placed him at an

unreasonable risk of assault.”); see also Moore v. Smith, 2005 WL 1155866, at *3 (M.D. Pa. Apr.

22, 2005), report and recommendation adopted, 2005 WL 1155867 (M.D. Pa. May 16, 2005)

(allegation that an inmate was paid by prison staff to assault another inmate withstood frivolity

review); Burrell v. Ford, 2001 WL 733427, at *3 (N.D. Tex. June 26, 2001) (same); and Doolin

v. Lynch, 2019 WL 6790640, at *1 (N.D. Ind. Dec. 12, 2019) (same). Plaintiff alleges that Officer

Phillips was aware that Martin was his active enemy. Plaintiff alleges Officer Phillips deliberately

failed to protect him by offering to pay Martin to assault him. Plaintiff attaches a CVR to his

complaint which evidences Martin’s statement to prison officials that the reason he engaged in the

altercation was because Officer Martin offered to pay him. As a result, plaintiff’s claim adequately

states a failure to protect claim against Officer Phillips.

         Accordingly, the Clerk of Court will be directed to serve process upon defendant Phillips

in his individual capacity as to plaintiff’s failure to protect claim.

        2. Defendant Officer Melton

        Plaintiff’s individual capacity claim against Officer Melton must be dismissed. Plaintiff

alleges that Officers Phillips and Melton approached plaintiff while he was on a restraint bench to

transfer him to a new cell after he requested protective custody. Plaintiff states he became fearful

that Officers Phillips and Melton would place him in an unsafe location after Officer Phillips

loudly called him a “check-in.” After being uncuffed from the bench, plaintiff states he held on to

the bench and refused to move. Plaintiff alleges that Officer Phillips attempted to pry his fingers



                                                 - 10 -
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 11 of 17 PageID #: 61


off the bench, which resulted in Officer Phillips “popping plaintiff[’s] left pinky out of place” and

causing him “to hit the floor.” Plaintiff states that he made an “attempt to flee” because he was

“upset and scared for his life.” Officer Phillips responded by wrapping his arms and legs around

plaintiff’s body. Plaintiff states Melton failed to intervene and protect him from the alleged assault

by Officer Phillips.

       As discussed above, the Court finds that plaintiff’s allegations do not permit the inference

that the force used by Officer Phillips in response to plaintiff’s failure to comply and attempt to

flee was objectively unreasonable and excessive. Because plaintiff has failed to state a plausible

claim of excessive force against Officer Phillips, plaintiff’s claim against Officer Melton for

failure to intervene cannot withstand preservice review under § 1915.

       Therefore, plaintiff’s claim against Officer Melton in his individual capacity must be

dismissed.

       3. Defendant Sergeant Harmon

       Plaintiff’s individual capacity claim against Sergeant Harmon must be dismissed. Plaintiff

alleges that Sergeant Harmon was a supervisor who asked plaintiff “where he wanted to go” after

plaintiff requested protective custody. Plaintiff answered that he “wished to go somewhere safe.”

After receiving plaintiff’s answer, Sergeant Harmon exited the housing unit. Plaintiff alleges that

Sergeant Harmon later returned to the housing unit to escort plaintiff to a single man cell in another

wing. Plaintiff presents no other factual allegations against Harmon.

       “Liability under § 1983 requires a causal link to, and direct responsibility for, the alleged

deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir.1990); see also Martin

v. Sargent, 780 F.2d 1334, 1338 (8th Cir.1985) (claim not cognizable under § 1983 where plaintiff

fails to allege defendant was personally involved in or directly responsible for incidents that

injured plaintiff); Boyd v. Knox, 47 F.3d 966, 968 (8th Cir .1995) (respondeat superior theory



                                                - 11 -
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 12 of 17 PageID #: 62


inapplicable in § 1983 suits). Other than setting forth the conclusory statement that Sergeant

Harmon failed to protect him, plaintiff has not alleged any facts to support that he was directly

involved in or personally responsible for the alleged violations of his constitutional rights.

        To the extent plaintiff attempts to bring a claim against Sergeant Harmon due to his

supervisory role, such a claim is not cognizable under § 1983. Keeper v. King, 130 F.3d 1309,

1314 (8th Cir.1997) (a general responsibility for supervising operations of prison is insufficient to

establish personal involvement required to support liability under § 1983).

        Therefore, plaintiff’s claim against Sergeant Harmon in his individual capacity must be

dismissed.

        4. Defendant Officer Roney

        Plaintiff’s individual capacity claims against Officer Roney must be dismissed. Plaintiff

alleges that he was involved in a physical altercation with Martin, a fellow inmate. Plaintiff states

that Officer Roney responded to the altercation by using pepper spray. No other factual allegations

have been brought against Officer Roney.

        It is “well established that a malicious and sadistic use of force by a prison official against

a prisoner, done with the intent to injure and causing actual injury, is enough to establish a violation

of the Eighth Amendment’s cruel and unusual punishment clause.” Foulk v. Charrier, 262 F.3d

687, 702 (8th Cir. 2001). “The ‘core judicial inquiry, [is] not whether a certain quantum of injury

was sustained, but rather ‘whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.’” Wilkins v. Gaddy, 559 U.S. 34, 37

(2010) (per curiam) (quoting Hudson, 503 U.S. at 7).

        The Court finds that Officer Roney did not violate a clearly established federal right.

“Prisoners do not have a right to be free from the use of pepper spray or physical force” when the

purpose is for restoring peace. Moore v. Russell, 2016 WL 4158905, at *3 (E.D. Mo. Aug. 5,



                                                 - 12 -
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 13 of 17 PageID #: 63


2016). Plaintiff's allegations do not show that Officer Roney’s use of force was more than “good-

faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” To

the contrary, plaintiff admits he was involved in a physical altercation with an inmate and that

Officer Roney responded with the use of pepper spray. Plaintiff does not allege that he sustained

any injury from the use of pepper spray or that Officer Roney’s actions were malicious.

       Therefore, plaintiff’s claim against Officer Roney in his individual capacity must be

dismissed.

       5. Defendant Officers Eaton and Fenwick

       Plaintiff’s individual capacity claims against Officers Eaton and Fenwick must be

dismissed. Plaintiff alleges that Officer Eaton “fail[ed] to protect plaintiff” and Officer Fenwick

“fail[ed] to protect plaintiff, participate[d] in assault.” Other than these conclusory statements, the

complaint is completely devoid of any factual allegations against either defendant. Plaintiff has

not alleged that Officers Eaton or Fenwick were directly involved in or personally responsible for

specific violations of his constitutional rights. Liability under § 1983 arises only upon a showing

of personal participation by a defendant. See Madewell, 909 F.2d at 1208 (“Liability under § 1983

requires a causal link to, and direct responsibility for, the alleged deprivation of rights.”); Martin,

780 F.2d at 1338 (claim not cognizable under § 1983 where plaintiff fails to allege defendant was

personally involved in or directly responsible for incidents that injured plaintiff). Officers Eaton

and Fenwick are listed in the caption and at the end of the complaint where plaintiff presents the

conclusory allegation that they failed to protect him. Merely listing a defendant in the caption is

not sufficient to state a claim against that defendant. See Krych v. Hvass, 83 F. App’x 854, 855

(8th Cir. 2003) (affirming dismissal of self-represented plaintiff’s complaint against defendants

who were merely listed as defendants in the complaint, but there were no allegations of

constitutional harm against them).



                                                - 13 -
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 14 of 17 PageID #: 64


       Thus, plaintiff’s claims against Officers Eaton and Fenwick in their individual capacities

will be dismissed.

       6. Defendant Officer Kemple

       Plaintiff’s failure to protect claim against Officer Kemple in his individual capacity is

sufficient for purposes of initial review. Plaintiff alleges that after he requested protective custody

from his cellmate, Jacob Martin, he was transferred to a single man cell in C-Wing. A few hours

after the transfer, Officer Kemple brought Martin to be housed with him. Plaintiff states he

informed Kemple that “he literally just had requested protective custody from Mr. Martin earlier

that morning,” Martin was his active enemy, and another inmate should not be placed with him in

a single man cell. Plaintiff alleges that Kemple ignored his statements, placed Martin in his cell,

and left the premises. Subsequent to the placement, Martin punched plaintiff in the face and the

two engaged in a physical altercation until Officer Roney arrived and they were separated.

       The Eighth Amendment imposes a duty on prison officials to protect prisoners from

violence at the hands of other prisoners. Perkins, 161 F.3d at 1130. To state a failure to protect

claim, plaintiff is required to allege that (1) defendant was aware of facts from which he could

infer the existence of a substantial risk of serious harm to him, (2) he actually drew the inference,

and (3) he failed to take reasonable steps to protect him. See Farmer, 511 U.S. at 836-38, 844.

Therefore, the question is whether the defendant acted “with deliberate indifference to a substantial

risk of harm to the prisoner.” Perkins, 161 F.3d at 1130 (citing Farmer, 511 U.S. at 834).

       Assault by a fellow inmate constitutes “serious harm.” Jensen, 94 F.3d at 1198. A single

incident of violence may, in some circumstances, support a failure to protect claim. See Young v.

Selk, 508 F.3d 868, 870-73 (8th Cir. 2007) (discussing potential for substantial risk where inmate

told officials of cellmate’s threats, requested to be removed from cell immediately, said it was an

emergency, and was subsequently attacked).



                                                - 14 -
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 15 of 17 PageID #: 65


        In this case, plaintiff alleged that Officer Kemple was aware of facts that plaintiff was on

protective status from Martin and that placing them together in one cell constituted a risk to

plaintiff.   Before inmate Martin was placed in plaintiff’s new cell, plaintiff informed Officer

Kemple that he requested protective custody from Martin earlier that morning and that Martin was

his active enemy. Plaintiff alleges that Officer Kemple disregarded plaintiff’s statements and

placed Martin in his cell without further investigation. Having thoroughly reviewed and liberally

construed plaintiff’s allegations, the Court concludes that plaintiff has alleged enough facts to

withstand § 1915 review for his failure to protect claim against Officer Kemple in his individual

capacity. See, e.g., Criddle v. Lewis, 2019 WL 2230928, at *7 (E.D. Mo. May 23, 2019) (finding

a viable failure to protect claim against correctional officers who placed inmate in plaintiff’s cell

after plaintiff warned them of the likelihood of an assault).

                                      Appointment of Counsel

        Plaintiff has filed a motion to appoint counsel. (ECF No. 4). In civil cases, a self-

represented litigant does not have a constitutional or statutory right to appointed counsel. Ward v.

Smith, 721 F.3d 940, 942 (8th Cir. 2013); see also Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir.

1998) (stating that a self-represented litigant “has no statutory or constitutional right to have

counsel appointed in a civil case”). Rather, a district court may appoint counsel in a civil case if

the court is “convinced that an indigent plaintiff has stated a non-frivolous claim . . . and where

the nature of the litigation is such that plaintiff as well as the court will benefit from the assistance

of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether

to appoint counsel for an indigent litigant, a court considers relevant factors such as the complexity

of the case, the ability of the self-represented litigant to investigate the facts, the existence of

conflicting testimony, and the ability of the self-represented litigant to present his or her claim.

Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).



                                                 - 15 -
 Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 16 of 17 PageID #: 66


       After considering these factors, the Court finds that the appointment of counsel is

unwarranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present

his claims to the Court. Additionally, neither the factual nor the legal issues in this case appear to

be unduly complex. The Court will entertain future motions for appointment of counsel as the

case progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $12.48 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue on the complaint, pursuant to the service agreement the Court maintains with the Missouri

Attorney General’s Office, as to defendants Zachary Phillips and Unknown Kemple in their

individual capacities as to plaintiff’s failure to protect claims under the Eighth Amendment.

       IT IS FURTHER ORDERED that plaintiff’s claims brought against defendants Zachary

Phillips, Gary Fenwick, Nathan B. Roney, Unknown Kemple, Unknown Melton, Theodore Eaton,

and Unknown Harmon in their official capacities are DISMISSED.

       IT IS FURTHER ORDERED that plaintiff’s claims brought against defendants Gary

Fenwick, Nathan B. Roney, Unknown Melton, Theodore Eaton, and Unknown Harmon in their

individual capacities are DISMISSED.




                                                - 16 -
Case: 4:19-cv-03131-AGF Doc. #: 10 Filed: 06/29/20 Page: 17 of 17 PageID #: 67


      IT IS FURTHER ORDERED that defendants Gary Fenwick, Nathan B. Roney,

Unknown Melton, Theodore Eaton, and Unknown Harmon are DISMISSED from this action.

      IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (ECF No. 4) is

DENIED without prejudice.

      An Order of Partial Dismissal will accompany this Memorandum and Order.

      Dated this 29th day of June, 2020.




                                            AUDREY G. FLEISSIG
                                            UNITED STATES DISTRICT JUDGE




                                           - 17 -
